DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 10/9/19, wherein:
Claims 1-8 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) 7-8 recite “acquires second instructional information ….the second instructional information; perform the first work operation….and second work operation….information” are the processes, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind (e.g. including observation, evaluation, judgment and opinion).   For example, but for the “by a processor” language, an employee can acquire or get second instruction information or rule from the supervisor of how he/she can work on a project for the end of fiscal year/ work operation.  The instruction information can be e.g., what materials/documents needed to be in included in the project, where the employee can able to get these materials (location of files that the materials are stored) and the employee will work on the project based on the instruction that is provided.   2A prong 1 analysist.  
This judicial exception is not integrated into a practical application with respect to the 2A prong 2 analysist.  In particular, the claim using a computer of a robot apparatus “acquiring…; performing…”  The process in all of these steps is recited at a high level of generality (i.e. a generic processor performing a generic computer function of authenticating the user and determining whether the user is authorized to enter a specific region) such that it amounts no more than mere instructions to apply the exception using a generic component. Further, acquiring the information and storing information are not considered as significantly more than the abstract idea because they are merely data gathering and output the data.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
With respect to the 2B analysis, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RAJKUMAR ET AL (US 2020/0311616).  Herein after RAJKUMAR 
As for independent claim 1, RAJKUMAR discloses a robot apparatus comprising: 
a storage configured to store first instructional information which serves as a guide to first work operation 
{see at least figures 2, 3, and 4; pars. 0003, 0010, 0080, discloses the robot (e.g. 104A) store first embedding and data indicating the classification 406A (first instruction information) for the object in a local cached of the robot; 
par. 0080 discloses e.g. “a human may train the first robot to identify a coffee mug. The human can hold up the coffee mug in front of the first robot for the first robot's sensors to capture the characteristics of the coffee mug. The first robot can acquire images of the coffee mug from various angles to determine characteristics of the coffee mug. The first robot can then use these characteristics to produce an embedding that is stored in a local cache of the first robot along with data specifying that the embedding represents a coffee mug. Once the embedding and classification are stored, the first robot will be able to instantly use the new information to recognize the mug in the future”;

par. 0140 discloses each robot 104A-104C has a local cached 404A-404C in which embedding and corresponding classifications are stored (set of teachings as describe in par. 0081)
pars. 0152-0156 disclose the robot stores the first embedding and data indicating the classification for the object in a local cached of the robot 608};
an acquirer configured to acquire second instructional information which serves as a guide to second work operation similar to the first work operation or second work operation related to the first work operation from a different apparatus having the second instructional information; and  
{see at least figure 4, par. 0126-0127 discloses the robot A can also receive any embeddings and classification labels from the server system 112; pars. 0140-0143 and figure 4 disclose an example of the robot 104A generated and stored first embedding information and classification (first information) or data set 406 A; the robot 104A can receive the other embedding information (second information) or data set 406B from the server system 112 including embedding database 114; par. 0146 discloses each robot 104A-104D may also provide a list of identifiers for datasets in its cache, so that the server system 112 can determine specifically which datasets should be sent and which 
a work controller configured to perform the first work operation based on the first instructional information stored in the storage and the second work operation based on the second instructional information acquired by the acquirer {see at least figures 4, 6 and pars. 0003-0004, 0152-0160 discloses e.g. The robot can use the first embedding or the second embedding in the local cached to recognize one or more objects in an environment of the robot}.
As for dep. claim 2, which discloses: a learner configured to learn a guide to third work; and an information provider configured to notify a different apparatus of information indicating that the guide to the third work has been learned, in a case where the learner learns the guide to the third work {see RAJKUMAR at least figures 4, 6, steps 606-610 and pars. 0156-0157; and pars. 0004-0005; 00141-0143}. 
As for dep. claim 3, which discloses an instructor configured to instruct a person regarding work; and a learner configured to learn a method for coping with specific work based on instruction information for instructing a person regarding the newly acquired specific work when the specific work occurs in a case where the instructor instructs a 
As for independent claims 7-8 which carry the similar limitations as the rejected claim 1, therefore they are rejected for the same reason sets forth the rejected claim 1 as indicated above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAJKUMAR as applied to claims above and in view of GROLLMAN ET AL (US 2019/0262990).  Herein after GROLLMAN.
As for dep. claim 4, RAJKUMAR discloses claimed invention as indicated above except for an estimator configured to estimate a skill learning level of the robot apparatus based on a frequency of occurrence of the specific work in a predetermined environment.   However, GROLLMAN teach such this limitation at least in figures 1A-1B, pars. 0030, 0032, 0035 which discloses the determination of the skill level of the robot based on the number of times the skill has been executed, how long the robot has spent executing the skill, how the skill affects a perceived or explicit affective state of a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of GROLLMAN into the system of RAJKUMAR in order for determine particular skill level of performing task for a particular robot.  Further since the invention is merely since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately which one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAJKUMAR as applied to claims above and in view of YELLEPEDDY ET AL (US 2009/0070881).  Herein after YELLEPEDDY.
As for dep. claims 5-6, RAJKUMAR discloses claimed invention as indicated above except for a secret determiner configured to determine whether or not instructional information which is a guide to work transmitted by the robot apparatus is secret information; and a provider configured to provide the instructional information to a different apparatus in response to a request of the different apparatus in a case where the secret determiner determines that the instructional information is not secret information, and not to provide the instructional information to a different apparatus even if there is a request from the different apparatus in a case where the secret determiner determines that the instructional information is secret information. 

Therefore, it would have been obvious to one of ordinary skill in at the time of the invention to provide the system of RAJKUMAR to include the teachings of sharing the information that is not secret, and restricting the user to access the secret information as taught by YELLEPEDDY for the security purpose.  
As for dep. claim 6, which discloses wherein the secret determiner determines whether or not information matching the information transmitted by the robot apparatus is open to the public and determines that the instructional information is not secret information in a case where the secret determiner determines that the information transmitted by the robot apparatus is open to the public {see YELLEPEDDY at least abstract, figure 4, pars. 0068-0072}. 
Conclusion
	The following references are cited as being of general interest: Sato at al (US 2019/0160682; Namba et at (US 2015/0314438); Yoshida et al (US 2015/0019012); Wada et al (US 20110054685).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664